Case:20-13871-TBM Doc#:80 Filed:03/26/21                  Entered:03/26/21 13:44:01 Page1 of 23


                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO
                             Bankruptcy Judge Thomas B. McNamara


     In re:
                                                        Bankruptcy Case No. 20-13871 TBM
     GRANT GOSCH and                                    Chapter 13
     TINA GOSCH,

   Debtors.
 _______________________________________________________________________

       MEMORANDUM OPINION AND ORDER OVERRULING SUBSTANTIVE
          CONFIRMATION OBJECTIONS TO THIRD CHAPTER 13 PLAN
 _______________________________________________________________________

                                         I.      Introduction.

         Chapter 13 of the Bankruptcy Code1 “affords individuals receiving regular income
 an opportunity to obtain some relief from their debts while retaining their property.”
 Bullard v. Blue Hills Bank, 135 S. Ct. 1686, 1690 (2015). The quid pro quo is a Chapter
 13 plan. A debtor must propose and obtain Court approval of a “plan under which [the
 debtor] pay[s] creditors out of . . . future income.” Hamilton v. Lanning, 560 U.S. 505
 (2010) (emphasis added). Under Section 1325(b), a debtor’s Chapter 13 plan cannot be
 confirmed over the objection of a Chapter 13 trustee or creditor unless the plan provides
 for the debtor either to pay all claims in full or commit “all of the debtor’s projected
 disposable income” to Chapter 13 plan payments over a period between three and five
 years. It is a very tough bargain — the vast majority of Chapter 13 cases fail.

        In this bankruptcy proceeding, the Debtors, Grant Gosch and Tina Gosch
 (together, the “Debtors”) proposed a Chapter 13 plan. The Chapter 13 Trustee, Adam
 Goodman (the “Chapter 13 Trustee”) objected, contending that the Debtors were
 improperly shielding from creditors money that the Debtors received on the very eve of
 bankruptcy for personal injuries suffered by Tina Gosch in an automobile crash. The
 Chapter 13 Trustee argued that some or all of the personal injury funds must be
 committed by the Debtors as “projected disposable income” for the benefit of their
 creditors. He also alleged that the Debtors had not proposed their Chapter 13 plan in
 good faith. The Debtors contested each of the objections.

         The Court ultimately concludes that the personal injury funds received by the
 debtors prior to their bankruptcy petition (during a “gap” period) need not be contributed to
 creditors as “projected disposable income.” Instead, under the particular circumstances
 of this case, the Debtors may retain the personal injury funds as their exempt asset. The

 1
         All references to the “Bankruptcy Code” are to the United States Bankruptcy Code, 11 U.S.C. § 101
 et seq. Unless otherwise indicated, all references to “Section” are to sections of the Bankruptcy Code.

                                                    1
Case:20-13871-TBM Doc#:80 Filed:03/26/21                    Entered:03/26/21 13:44:01 Page2 of 23


 Court also determines that the Debtors proposed their Chapter 13 plan in good faith.
 Accordingly, the Debtors’ Chapter 13 plan may be confirmed after correcting a minor
 discrepancy.

                                   II.      Jurisdiction and Venue.

        This Court has jurisdiction to enter final judgment on the issues presented in this
 bankruptcy case pursuant to 28 U.S.C. § 1334. The plan confirmation dispute is a core
 proceeding under 28 U.S.C. §§ 157(b)(2)(A) (matters concerning administration of the
 estate), (b)(2)(L) (confirmation of plans), and (b)(2)(O) (other proceedings affecting the
 liquidation of the assets of the estate). Venue is proper in this Court pursuant to
 28 U.S.C. §§ 1408 and 1409.

                           III.    Procedural and Factual Background.

 A.      The Bankruptcy Filing and Identification of the Personal Injury Funds.

       The Debtors filed for protection under Chapter 13 of the Bankruptcy Code on June
 5, 2020. (Docket No. 1.)2 The same day, they filed their Schedules. (Id.) On Schedule
 A/B Part 4, they identified as an asset a “Savings Account at Key Bank” in the amount of
 $46,595.45. (Id.) The Debtors added an additional description:

                 Settlement funds in the amount of $23,616.97 for Tina and
                 $22,978.48 designated for future medical expenses related to
                 injuries from a motor vehicle accident.

 (Id.) For ease of reference, the Court refers to this $46,594.45 asset as the “Personal
 Injury Funds.” The Debtors and the Chapter 13 Trustee stipulated that the Personal
 Injury Funds were received by the Debtors on June 1, 2020 — just four days before they
 filed for bankruptcy. The Personal Injury Funds have not been used by the Debtors.
 Instead, the Personal Injury Funds remain segregated in the Debtors’ bank account.

 B.      The Exempt Nature of the Personal Injury Funds.

       On their Schedule C, the Debtors claimed the Personal Injury Funds as exempt
 under COLO. REV. STAT. § 13-54-102(1)(n). (Docket No. 1.) That statute states:

                 The following property is exempt from levy and sale under writ
                 of attachment or writ of execution . . . the proceeds of any
                 claim for damages for personal injuries suffered by any debtor
                 except for obligations incurred for treatment of any kind for
                 such injuries or collection of such damages.

 COLO. REV. STAT. § 13-54-102(1)(n).

 2
          The Court will use the convention “Docket No. ___” to refer to a document filed in the CM/ECF file
 for this Bankruptcy Case.

                                                      2
Case:20-13871-TBM Doc#:80 Filed:03/26/21          Entered:03/26/21 13:44:01 Page3 of 23




        A few months after the commencement of the bankruptcy case, the Chapter 13
 Trustee filed an “Objection to Claimed Exemption in Property,” wherein the Chapter 13
 Trustee contested the Debtors’ claim of exemption in the Personal Injury Funds. (Docket
 No. 18, the “Exemption Objection.”) The Debtors opposed the Exemption Objection and
 insisted that the Personal Injury Funds were exempt. (Docket No. 20.) The Court
 conducted a hearing on the Exemption Objection. (Docket No. 38.) Thereafter, the
 Chapter 13 Trustee and the Debtors submitted additional legal briefing on the contested
 exemption issues. (Docket Nos. 40 and 41.)

         On January 5, 2021, the Court issued an Oral Ruling on the Exemption Objection
 followed by a confirming Minute Order. (Docket No. 62.) Therein, the Court “DENIED the
 Chapter 13 Trustee’s Exemption Objection and sustained the Debtors’ claim of exemption
 in the [Personal Injury Funds] in the amount of $46,595.[45].” (Id.) Neither the Chapter
 13 Trustee nor the Debtors appealed. Thus, the Court already has conclusively
 determined that the Personal Injury Funds are exempt property of the Debtors under
 COLO. REV. STAT. § 13-54-102(1)(n).

 C.      The Early Chapter 13 Plan Confirmation Process.

          Contemporaneously with their bankruptcy filing, the Debtors also submitted their
 initial Chapter 13 Plan. (Docket No. 2, the “First Chapter 13 Plan.”) In the First Chapter
 13 Plan, the Debtors did not commit the Personal Injury Funds toward the payment of
 their creditors. Instead, the Debtors limited the source of their proposed Chapter 13 plan
 payments to their monthly net income from their current jobs as shown on their Schedules
 I and J. (Docket No. 1.) The Chapter 13 Trustee objected to confirmation of the Debtors’
 First Chapter 13 Plan on a variety of grounds. (Docket No. 14.) Among other things, the
 Chapter 13 Trustee asserted that:

               The Chapter 13 Plan fails to provide that all net proceeds from
               the Debtors’ [Personal Injury Funds] will be paid to the Trustee
               for distribution to allowed unsecured claims, as required by
               11 U.S.C. §§ 1325(a)(3), 1325(a)(4), and 1325(b).

 (Id. ¶ 9.)

        The Debtors filed an Amended Chapter 13 Plan to resolve most of the objections.
 (Docket No. 27, the “Second Chapter 13 Plan.”) However, in the Second Chapter 13
 Plan, the Debtors still did not propose to use the Personal Injury Funds to pay creditors.
 So, the Chapter 13 Trustee contested the Second Chapter 13 Plan. (Docket No. 32.)
 The Chapter 13 Trustee again made the same objection pertaining to the Debtors’
 treatment of the Personal Injury Funds. (Id. ¶ 6.) The Court set an evidentiary hearing to
 resolve the confirmation issues. (Docket No. 38.) However, the day before the
 scheduled evidentiary hearing on the Second Chapter 13 Plan, the Court ruled (as set
 forth above) on the Exemption Objection, determining that the Personal Injury Funds were
 exempt property of the Debtors. As a result, the Chapter 13 Trustee and the Debtors
 suggested that the hearing on the Second Chapter 13 Plan should be vacated and the


                                              3
Case:20-13871-TBM Doc#:80 Filed:03/26/21                   Entered:03/26/21 13:44:01 Page4 of 23


 Debtors permitted an opportunity to submit a further amended Chapter 13 plan. (Docket
 No. 62.) The Court concurred. (Id.)

 D.      The Third Chapter 13 Plan.

          So, the Debtors filed another Amended Chapter 13 Plan. (Docket No. 64, the
 “Third Chapter 13 Plan.”) The Third Chapter 13 Plan is the most recent and operative
 Chapter 13 plan. In the Third Chapter 13 Plan, the Debtors made some modest changes
 but still did not propose to use the Personal Injury Funds to pay creditors. Instead, the
 Debtors proposed to pay: (1) two payments of $1,822.00; (2) four payments of $1,260.00;
 and (3) 54 payments of $1,575.00. (Id.) Adding it all up, the Debtors proposed to pay a
 total of $93,734.00 from their future employment earnings over the 60-month plan period.
 Of this amount, they proposed to allocate: $16,000.00 for unpaid attorneys’ fees;
 $3,657.00 for delinquent federal and state taxes; $37,765.71 for car loans; $9,373.40 for
 Chapter 13 Trustee fees; and $34,937.89 for general unsecured creditors.3 (Id.) General
 unsecured creditors (mostly credit card companies) filed proofs of claim totaling
 $144,297.14. (See Claims Register.)4 Bottom line, the Debtors propose to pay general
 unsecured creditors about 24% of their claims over five years.

 E.      The Debtors’ Financial Information Relevant to Plan Confirmation.

        Congress requires debtors seeking bankruptcy protection to promptly file a welter
 of forms providing fulsome financial disclosure, including a “schedule of current income
 and current expenditures,” a “statement of the amount of monthly net income,” and a
 “statement disclosing any reasonably anticipated increase in income or expenditures over
 the 12-month period following the date of the filing of the petition,” all as “prescribed by
 the appropriate Official Forms.” 11 U.S.C. §§ 521(a)(1)(B)(ii), (v), and (vi); see also FED.
 R. BANKR. P. 1007(b)(1)(B). Official Forms 106I and 106J embody such requirements.

          Official Form 106I (commonly referred to simply as “Schedule I”) is titled “Your
 Income” and asks the debtor (or two debtors in the event of a joint bankruptcy filing) to
 “describe employment” by listing current employment status and occupation. Then,
 Schedule I requires “details about monthly income,” including estimates of current income
 based upon “gross income” minus payroll deductions. In a joint filing, the result is
 “combined monthly income.” Schedule I is not based upon past income history. Instead,
 it is a current snapshot. The Debtors submitted an Amended Schedule I. (Docket No.
 47.) The Debtors started by listing their combined “gross income”: $8,605.23. (Id.) Then,
 they subtracted payroll deductions and identified their “combined monthly income” as

 3
          There is a discrepancy regarding payments to general unsecured creditors. In Section 3.1D of the
 Third Chapter 13 Plan, the Debtors state that they propose to pay general unsecured creditors $26,937.89.
 But in Section 3.2C of the Third Chapter 13 Plan, the Debtors indicate they will actually pay unsecured
 creditors $34,937.89. The Court understands that the first number is an error and the Debtors really
 propose to pay $34,937.89 to general unsecured creditors.
 4
          The Chapter 13 Trustee asserted that “non-priority unsecured claims filed in this case total
 $143,503.14.” (Docket No. 66 at 1.) The Court’s calculation is $144,297.14. So, there is a $794.00
 discrepancy. The Court has been unable to identify the reason for the difference. Perhaps there is a
 mathematical error. However, the slight difference in the amount of general unsecured claims is not
 material to the Court’s decision. The main point is that there is a large pool of general unsecured claims.

                                                      4
Case:20-13871-TBM Doc#:80 Filed:03/26/21           Entered:03/26/21 13:44:01 Page5 of 23


 $5,964.91. (Id.) The Debtors stated that they did not expect “an increase or decrease”
 for the next year. (Id.) And, in identifying their “combined monthly income,” the Debtors
 did not interject the Personal Injury Funds into the equation.

         Official Form 106J (commonly-referred to simply as “Schedule J”) is titled “Your
 Expenses” and asks the debtor (or two debtors in the event of a joint bankruptcy filing) to
 list “ongoing monthly expenses” in about two dozen categories such as housing, utilities,
 food, clothing, transportation, childcare, medical expenses, and the like. Then Schedule J
 requires a mathematical calculation for “monthly net income.” Debtors are supposed to
 take their “combined monthly income” from Schedule I and then subtract “monthly
 expenses” from Schedule J resulting in “combined monthly net income.” The Debtors did
 that. They submitted an Amended Schedule J. (Docket No. 47.) They listed their
 “monthly expenses” as $4,389.91. (Id.) They subtracted that amount from the “combined
 monthly income” on Schedule I and calculated $1,575.00 as their “monthly net income.”
 (Id.). The Debtors stated that they did not expect “an increase or decrease” in expenses
 for the next year. (Id.) In the Chapter 13 context, the Schedule J “monthly net income”
 calculation is a measure of feasibility and, if accurate, shows what debtors realistically
 can pay creditors based upon their current circumstances. The Debtors apparently
 utilized that number ($1,575.00) as a basis for the proposed payments under the Third
 Chapter 13 Plan.

        Conceptually, all the foregoing is fairly intuitive. But bankruptcy has its own
 confusing jargon. In addition to requiring all bankruptcy debtors to identify their “monthly
 net income” on Schedules I and J, the Bankruptcy Code also mandates that Chapter 13
 debtors file a “statement of current monthly income, prepared as prescribed by the
 appropriate Official Form” and, for above-median-income debtors, “a calculation of
 disposable income made in accordance with § 1325(b)(3), prepared as prescribed by the
 appropriate Official Form . . . .” FED. R. BANKR. P. 1007(b)(6). Official Forms 122C-1 and
 122C-2 embody such requirements. And, these forms are necessary for analyzing a
 Chapter 13 plan for confirmation under Sections 1325(b)(1)(b) and 1325(b)(2) which also
 use the terms “current monthly income” and “disposable income.”

         Notably, and somewhat counter-intuitively for those uninitiated to the world of
 bankruptcy, the term “current monthly income” used in Section 1325(b)(2) and FED. R.
 BANKR. P. 1007(b)(6) — which the Court refers to by the common shorthand acronym
 “CMI” — is not the same as the strikingly similar term “combined monthly income” used
 on Schedule I, Line 12. In fact, despite the use of the word “current” in CMI, CMI actually
 is not current at all. It seems a bit misleading, but CMI is a statutorily defined term
 consisting of only past monthly income during the six-month period preceding the
 bankruptcy filing. 11 U.S.C. § 101(10A). And, “disposable income” as used in Section
 1325(b)(2) and FED. R. BANKR. P. 1007(b)(6) also is backward-looking, not current.

         In any event, as mandated, the Debtors submitted their amended: (1) “Chapter 13
 Statement of Your Current Monthly Income and Calculation of Commitment Period:
 Official Form 122C-1” (Docket No. 76, “Form 122C-1”); and (2) “Chapter 13 Calculation of
 Your Disposable Income: Official Form 122C-2” (Docket No. 76, “Form 122C-2”). As set
 forth on the Form 122C-1, the Debtors calculated a past “average monthly income” of


                                              5
Case:20-13871-TBM Doc#:80 Filed:03/26/21          Entered:03/26/21 13:44:01 Page6 of 23


 $8,894.02. (Docket No. 76.) That amount of income is higher than most Colorado
 debtors of similar household size, so, the Debtors are characterized as “above-median-
 income” debtors who must make Chapter 13 plan payments for 60 months. In making
 that calculation, the Debtors did not include any part of the Personal Injury Funds as
 income. Then, on Form 122C-2, the Debtors subtracted certain deductions and expenses
 using Internal Revenue Service National Standards, Local Standards, and expense
 allowances. (Id.) They ended the initial exercise by calculating “monthly disposable
 income under § 1325(b)(2)” as $1,974.00. (Id.)

 F.    The Chapter 13 Trustee’s Objection to the Third Chapter 13 Plan.

        The Chapter 13 Trustee objected to the Third Chapter 13 Plan, contending that the
 Debtors must pay more than the proposed $93,734.00 over the 60-month plan period.
 (Docket No. 66.) There are three objections. The Chapter 13 Trustee’s main objection is
 with respect to the Personal Injury Funds and the Debtors’ “projected disposable income.”
 Summarizing his argument, the Chapter 13 Trustee asserted:

              Debtors do not propose to pay their creditors in full through
              their Chapter 13 Plan and propose to retain the $46,594.45 in
              personal injury settlement funds, without turnover of any
              portion of those funds for payment to their creditors. The
              Trustee objects to confirmation of the Chapter 13 Plan, as it
              fails to provide that all net proceeds of personal injury
              settlement funds will be paid to the Trustee for distribution to
              allowed unsecured claims, as required by 11 U.S.C. §§
              1325(a)(3) and 1325(b).

 (Id.) The Court refers to the foregoing objection as the “Personal Injury Funds Objection.”
 Secondarily, the Chapter 13 Trustee also complains that the Debtors’ Third Chapter 13
 Plan was not proposed in good faith as required by Section 1325(a)(3). (Id.) The Court
 refers to such objection as the “Good Faith Objection.” Finally, the Chapter 13 Trustee
 objected on the basis that the Third Chapter 13 Plan “is internally inconsistent with
 respect to payment of [general unsecured] claims, in that Line 3.2(C) indicates Class Four
 creditors will receive $34,937.89 but the [Second Chapter 13 Plan] only funds $26,937.89
 for Class Four on Line 3.1(D).” (Id. at 1.) The Court refers to the foregoing objection as
 the “Discrepancy Objection.”

        The Court conducted a preliminary confirmation hearing on the contested Third
 Chapter 13 Plan. (Docket No. 77.) At the hearing, the Chapter 13 Trustee and the
 Debtors agreed that the Court should decide the Personal Injury Funds Objection and
 Good Faith Objection as threshold matters while reserving the Discrepancy Objection.
 More specifically, the parties suggested that the Court should decide whether, as a matter
 of law, the Debtors were required to commit any part of the exempt Personal Injury Funds
 to the payment of creditors as part of the Debtors’ “projected disposable income.”
 According to the parties, if the Court decides that none of the Personal Injury Funds must
 be included as part of the Debtors’ “projected disposable income,” then, the Personal
 Injury Funds Objection and Good Faith Objection would be fully resolved and the
 remaining Discrepancy Objection to the Third Chapter 13 Plan could be cured in a further

                                              6
Case:20-13871-TBM Doc#:80 Filed:03/26/21              Entered:03/26/21 13:44:01 Page7 of 23


 amended Chapter 13 Plan. However, the parties contend that if the Court determines
 that some portion of the exempt Personal Injury Funds must be included as part of the
 Debtors’ “projected disposable income,” then, in that event, the Court should conduct an
 evidentiary hearing to decide the specific amount of the Personal Injury Funds that must
 be paid to creditors after taking into account additional facts concerning the Debtors’
 anticipated future medical expenses.

        Effectively, the Chapter 13 Trustee and the Debtors ask for a threshold legal ruling
 which may potentially vitiate the need for a further evidentiary hearing or at least narrow
 the issues. The parties contend that such approach will avoid the expenditure of
 additional time and resources. As a general matter, the Court is reticent to engage in
 piecemeal decisions. However, the Court ultimately concurs that the staged path
 suggested by the parties makes sense in the unique circumstances of this dispute.
 Deciding the threshold legal issues likely will be more efficient and economical for all
 parties in interest.

 G.     The Facts.

        While the Chapter 13 Trustee and the Debtors have characterized the threshold
 Personal Injury Funds issues as “primarily legal,” the Court cannot decide any issues in a
 vacuum and instead must have facts. Toward that end, the parties have stipulated that
 the Court should consider: (1) the Debtors’ Petition, Statement of Financial Affairs,
 Schedules (including Schedules I and J), most-recent Official Forms 122C-1 and C-2, and
 Claims Register; (2) the “Joint Stipulation of Facts” submitted by the parties (Docket No.
 58); and (3) the parties’ stipulation that the Debtors received the Personal Injury Funds on
 June 1, 2020. Based upon the agreement of the parties, the Court considers the
 foregoing as the uncontested fact set to be used for deciding the threshold Personal
 Injury Funds Objection. Most of such facts have been described above already.

                                     IV.    Legal Analysis.

          The Court will decide whether, as a matter of law, any part of the exempt Personal
 Injury Funds must be committed to pay creditors as part of the Debtors’ “projected
 disposable income” under Sections 101(10A), 1325(b)(1)(B), and 1325(b)(2). That
 difficult question involves at least three discrete legal issues: (1) an initial timing issue; (2)
 an adjustments issue; and (3) an exemption issue. The timing issue focuses on the fairly
 unusual circumstance that the Debtors received the Personal Injury Funds just four days
 before they filed for bankruptcy protection and after the end of the month preceding their
 bankruptcy filing. The question is whether the Personal Injury Funds must be included as
 part of the initial “disposable income” calculation under Sections 1325(b)(1)(B) and
 1325(b)(2) given that the Debtors received the Personal Injury Funds right before filing
 their bankruptcy but during a “gap period” created by the statute. The adjustments issue
 requires the Court to consider whether it should approve any adjustments to the initial
 “disposable income” calculation for purposes of determining “projected disposable
 income.” The exemption issue centers on whether exempt property (such as the
 Personal Injury Funds) must be included as part of Section 1325(b)(1)(B) “projected
 disposable income” for purposes of Chapter 13 plan confirmation. Finally, if the Debtors
 prevail on the “projected disposable income” issues, the Court will decide whether the

                                                 7
Case:20-13871-TBM Doc#:80 Filed:03/26/21                   Entered:03/26/21 13:44:01 Page8 of 23


 Debtors’ election not to commit the Personal Injury Funds in payment of their creditors
 constitutes lack of good faith under Section 1325(a)(3).

 A.     General Statutory Framework and Burden of Proof.

        In contrast to Chapter 7 liquidation, Chapter 13 of the Bankruptcy Code “allows a
 debtor to retain his property if he proposes, and gains court confirmation of, a plan to
 repay his debts over a three- to five-year period.” Harris v. Viegelahn, 135 S. Ct. 1829,
 1835 (2015). Under Section 1322(a)(1), a Chapter 13 plan must “provide for the
 submission of all or such portion of future earnings or other future income of the debtor to
 the supervision and control of the trustee as is necessary for the execution of the plan.”
 11 U.S.C. § 1322(a)(1) (emphasis added).

        In relevant part, Section 1325(a) mandates that the court “shall confirm a plan” if:

                (1)     the plan complies with the provisions of this chapter
                        and with the other applicable provisions of this title;
                        ....

                (3)     the plan has been proposed in good faith and not by
                        any means forbidden by law; [and]

                (4)     the value . . . of property to be distributed under the
                        plan on account of each allowed unsecured claim is not
                        less than the amount that would be paid on such claim
                        if the estate of the debtor were liquidated under chapter
                        7 of this title on such date . . . .5

 11 U.S.C. § 1325(a)(1), (3) and (4).

        Section 1325(b)(1) is triggered if there is an objection to confirmation and states:

                If the trustee or the holder of an allowed unsecured claim
                objects to the confirmation of the plan, then the court may not
                approve the plan unless, as of the effective date of the plan —

                (A)     the value of the property to be distributed under the
                        plan on account of such claim is not less than the
                        amount of such claim; or

                (B)     the plan provides that all of the debtor’s projected
                        disposable income to be received in the applicable
                        commitment period beginning on the date that the first
                        payment is due under the plan will be applied to make
                        payments to unsecured creditors under the plan.

 5
        Section 1325(a) also contains other confirmation requirements not at issue in this dispute.

                                                     8
Case:20-13871-TBM Doc#:80 Filed:03/26/21            Entered:03/26/21 13:44:01 Page9 of 23




 11 U.S.C. § 1325(b)(1)(A) and (B) (emphasis added). Stated in plain English, “if a
 contested Chapter 13 plan does not provide for a 100% distribution on unsecured
 creditors’ claims [and there is an objection], the plan must provide ‘that all of the debtor’s
 projected disposable income to be received in the applicable commitment period . . . will
 be applied to make payments to unsecured creditors under the plan.’” In re Trobiano, 532
 B.R. 355, 358 (Bankr. D. Colo. 2015) (ellipses in original) (citing 11 U.S.C.
 § 1325(b)(1)(B) and In re Williams, 394 B.R. 550, 562 (Bankr. D. Colo. 2008)).

        With regard to evidentiary burdens in confirmation contests, the Debtor bears the
 burden of proving the required elements of Section 1325. In re Styerwalt, 610 B.R. 356,
 368 (Bankr. D. Colo. 2019); In re Melendez, 597 B.R. 647, 657-58 (Bankr. D. Colo. 2019);
 In re Vinger, 540 B.R. 782, 786 (Bankr. D. Colo. 2015); In re McDonald, 508 B.R. 187,
 205 (Bankr. D. Colo. 2014). The legal standard is the preponderance of the evidence. In
 re Fassi, 2013 WL 2190158, at *1 (Bankr. D. Colo. May 21, 2013) (citing Ho v. Dowell (In
 re Ho), 274 B.R. 867, 883 (9th Cir. BAP 2002)).

 B.     The Personal Injury Funds Objection.

        In the Personal Injury Funds Objection, the Chapter 13 Trustee asserts that the
 Debtors’ Third Chapter 13 Plan fails to commit “all of the debtor’s projected disposable
 income” for the five-year commitment period in contravention of Sections 1325(b)(1)(B)
 and (b)(2) because the Debtors propose to keep their pre-petition asset: the Personal
 Injury Funds.

        Understanding the phrase “projected disposable income” is key to unlocking the
 confirmation puzzle and the Personal Injury Funds Objection. So, what does “projected
 disposable income” really mean? The answer requires a detour through some dizzying
 statutory cross-references. The Bankruptcy Code does not define “projected disposable
 income,” but, under Section 1325(b)(2), the shorter term “disposable income” means:

               (2)    . . . current monthly income received by the debtor
               (other than payments made under Federal law relating to the
               national emergency declared by the President under the
               National Emergencies Act (50 U.S.C. 1601 et seq.) with
               respect to the coronavirus disease 2019 (COVID-19), child
               support payments, foster care payments, or disability
               payments for a dependent child made in accordance with
               applicable nonbankruptcy law to the extent reasonably
               necessary to be expended for such child) less amounts
               reasonably necessary to be expended —

                  (A) (i) for the maintenance or support of the debtor that
                      first becomes payable after the date the petition is filed;
                      and




                                               9
Case:20-13871-TBM Doc#:80 Filed:03/26/21           Entered:03/26/21 13:44:01 Page10 of 23


                      (ii)  for [qualified] charitable contributions . . . in an
                      amount not to exceed 15 percent of gross income of
                      the debtor for the year in which the contributions were
                      made . . . . and

                  (B) if the debtor is engaged in business, for the payment of
                  expenditures necessary for the continuation, preservation,
                  and operation of such business . . . .

 11 U.S.C. § 1325(b)(2) (emphasis added.) That definition is based upon the term “current
 monthly income” or CMI, which itself is expressly defined and backward-looking rather
 than “current.” Section 101(10A) states that “current monthly income” means

              . . . the average monthly income from all sources that the
              debtor receives . . . derived during the 6-month period ending
              on — (i) the last day of the calendar month immediately
              preceding the date of the commencement of the case . . . .

 11 U.S.C. § 101(10A). This six-month period under Section 101(10A) sometimes is
 referred to as the “CMI period” or the “lookback period.” Lanning, 560 U.S. at 510 (using
 the term “lookback period”).

        On the income side, in Chapter 13 cases, debtors file a Form 122C-1 “Statement
 of Current Monthly Income” wherein they are required to calculate their average monthly
 income based on the six-month period before bankruptcy (ending on the last day of the
 calendar month immediately preceding the petition date), thereby identifying their CMI.
 The expense side is even more complicated. Below-median-income debtors calculating
 “disposable income” may subtract from “current monthly income” “amounts reasonably
 necessary to be expended . . . for the maintenance or support of the debtor . . . .”
 11 U.S.C. § 1325(b)(2)(A)(i). This often equates with actual expenses. However,
 Congress imposed different expense limitations for above-median-income debtors.
 Above-median-income debtors calculating “disposable income,” may subtract from
 “current monthly income” only specified expenses generally based upon Internal Revenue
 Service National and Local Standards. 11 U.S.C. §§ 707(b)(2) and 1325(b)(3). As
 explained by the Supreme Court in Lanning, “the formula for above-median-income
 debtors is known as the ‘means test’ and is reflected in a schedule [(Form 122C-2)] that a
 Chapter 13 debtor must file.” Lanning, 560 U.S. at 510 n.2. Put another way, “Section
 707(b)(2), commonly known as the ‘means test,’ sets out a structured method of
 calculating reasonably necessary expenses that is designed to reduce the discretion of
 bankruptcy courts and to ensure that [above-median-income] debtors pay more to their
 unsecured creditors.” McCarty v. Lasowski (In re Lasowski), 575 F.3d 815, 818 (8th Cir.
 2009). Because the Debtors are above-median-income debtors, their “projected
 disposable income” calculation does not use the Debtors’ actual expenses. Instead, the
 Debtors’ expenses must be determined generally based upon Internal Revenue Service
 National and Local Standards in accordance with Section 707(b)(2) and listed on Form
 122C-2.



                                              10
Case:20-13871-TBM Doc#:80 Filed:03/26/21            Entered:03/26/21 13:44:01 Page11 of 23


         To state the obvious, the various bankruptcy definitions and forms create
 interpretative difficulties. But the Supreme Court solved the statutory Rubik’s cube — at
 least in part — in Lanning, 560 U.S. 505. In that case, an above-median-income debtor
 received a large “one-time buyout” from her employer during the six-month period ending
 on the last day of the calendar month immediately preceding the petition date. The
 payment greatly inflated her “current monthly income” or CMI since such calculation is
 based upon the six-month lookback period under Section 101(10A) as also reflected on
 Form 122C-1. The debtor proposed a realistic Chapter 13 plan without counting the “one-
 time buyout.” But, the Chapter 13 trustee objected and argued for a simple “mechanical
 approach” to “projected disposable income,” contending that the debtor was required to
 use only the inflated and backward-looking CMI figure, subtract expenses, and then
 multiply that resulting “disposable income” figure (as listed on Form 122C-2) by the 60-
 month plan term. The result of that approach would have yielded a very high “projected
 disposable income” amount which all the parties agreed the debtor could not pay going
 forward. The debtor countered that argument by offering a more flexible “forward-looking
 approach” under which the “disposable income” shown on Form 122C-2 would serve as a
 starting point. However, the debtor contended that the “mechanical” computation should
 be adjusted “where significant changes in a debtor’s financial circumstances are known or
 virtually certain.” Id. at 513.

          In an 8-1 decision, the Supreme Court adopted the “forward-looking approach” and
 ruled:

                The arguments advanced in favor of the mechanical approach
                [for projected disposable income] are unpersuasive . . . .

                As the Tenth Circuit recognized in this case, a court taking the
                forward-looking approach should begin by calculating
                disposable income, and in most cases, nothing more is
                required. It is only in unusual cases that a court may go
                further and take into account other known or virtually certain
                information about the debtor’s future income or expenses.

 Id. at 519 (emphasis added).

          1.    The Timing Issue.

        This case is more complicated than the Lanning scenario, because the Debtors
 received the Personal Injury Funds during a “gap period” between May 31, 2020, and
 June 5, 2020. The starting place for calculating “projected disposable income” is to
 calculate CMI under Section 101(10A), which requires debtors to compute the “average
 monthly income from all sources that the debtor receives . . . derived during the 6-month
 period ending on — (i) the last day of the calendar month immediately preceding the date
 of the commencement of the case . . . .” Congress did not end the CMI period on the
 date of the bankruptcy filing.




                                               11
Case:20-13871-TBM Doc#:80 Filed:03/26/21                Entered:03/26/21 13:44:01 Page12 of 23


        A few examples illustrate the timing anomaly caused by Section 101(10A).
 Suppose a debtor filed for bankruptcy protection on January 1, 2020. In that event, the
 CMI calculation would be based on income the debtor received during the six-month
 period from July 1, 2019 to December 31, 2019. That would be very similar to ending on
 the January 1, 2020 bankruptcy petition date. On the other hand, suppose a debtor filed
 for bankruptcy protection much later in the same month: on January 30, 2020. In that
 circumstance, the CMI calculation would be based on income the debtor received during
 the exact same six-month period from July 1, 2019 to December 31, 2019. So, applying
 the statutory formula, the CMI arguably misses income received by the debtor from
 January 1, 2020 to January 30, 2020. There is a “gap” which the Court refers to as the
 “CMI-gap.” And, Section 101(10A) contains no express “true-up” mechanism dictating
 what happens to income received in the usually short interval between the end of the CMI
 period and a bankruptcy filing.

         This is a CMI-gap case. The Debtors filed for bankruptcy protection on June 5,
 2020. So, they calculated CMI based on the period from December 1, 2019 to May 31,
 2020. That is precisely what they were required to do by Section 101(10A). On their
 Form 122C-1, they listed “total average monthly income” of $8,894.02. Notably, the
 Debtors did not include the Personal Injury Funds as income since, among other things,
 the Personal Injury Funds were not received during the six-month period from December
 1, 2019 to May 31, 2020.6 Then, on their Form 122C-2, the Debtors subtracted
 deductions and expenses arriving at initial “monthly disposable income under
 § 1325(b)(2)” (before adjustments) of $1,974.00. The Chapter 13 Trustee concedes that
 the Forms 122C-1 and 122C-2 are technically accurate for the six-month period from
 December 1, 2019, to May 31, 2020. He states: “[a]s the Debtors received the [Personal
 Injury] settlement funds on June 1, 2020, the funds were received outside of the CMI
 calculation period.” (Docket No. 66 at 2.)

         Notwithstanding, the Chapter 13 Trustee seems at least to imply that the Court
 should ignore the timing issue and consider the Personal Injury Funds as part of CMI.
 (Docket No. 40) (“net proceeds from a personal injury settlement are considered
 disposable income and required to be committed to the Chapter 13 plan”); (Docket No. 66
 at 3) (“. . . the [Personal Injury] funds should be considered in the determination of the
 calculation of the Debtors’ projected disposable income and ability to repay their
 creditors”). In contrast, the Debtors think they did it right in terms of CMI, “disposable
 income,” and Forms 122C-1 and 122C-2. They highlight the “timing of receipt of the
 exempt funds.” (Docket No. 67 at 7.) They correctly note that “the Debtors received the
 [Personal Injury] Funds pre-petition and outside of the ‘applicable commitment period.’”
 (Id. at 8.) And, they contend that the Personal Injury Funds “are not a future source of
 income.” (Docket No. 41 at 11.)

        The initial timing issue is unusual. If the Personal Injury Funds had been received
 by the Debtors during the CMI period (from December 1, 2019 to May 31, 2020), then
 Section 1325 would require that the Personal Injury Funds be included in the Debtors’
 6
        The Debtors also contend that the Personal Injury Funds should be excluded as part of “current
 monthly income” and “projected disposable income” because the Personal Injury Funds are exempt under
 COLO. REV. STAT. § 13-54-102(1)(n).

                                                   12
Case:20-13871-TBM Doc#:80 Filed:03/26/21                Entered:03/26/21 13:44:01 Page13 of 23


 CMI and “disposable income” calculations on Forms 122C-1 and 122C-2.7 Section
 101(10A) and Forms 122C-1 and 122C-2 dictate that result. After all, the Personal Injury
 Funds are “income” because they were a payment received by the Debtors.

        But, the Debtors received the Personal Injury Funds in the CMI-gap period. So,
 then what? Neither the Chapter 13 Trustee nor the Debtors have pointed the Court to
 much authority about this unusual circumstance. This Court’s decision in Styerwalt, 610
 B.R. 356, seems like the most analogous case albeit the CMI-gap issue was really a
 minor topic in that dispute. In Styerwalt, the debtor filed for bankruptcy protection on
 February 25, 2019, so the six-month period under Section 101(10A) was from August 1,
 2018 to January 31, 2019. However, in the CMI-gap period (on February 15, 2019), the
 debtor received a $7,932.00 bonus. In Styerwalt, the Court concluded that the bonus
 “paid before the bankruptcy petition date, but not during the statutory 6-month look-back
 period” was “correctly excluded” from the “currently monthly income calculation.”
 Styerwalt, 610 B.R. at 371. And, the Court also decided that the bonus received “before
 the bankruptcy petition” was not “’projected’ or future income” either. Styerwalt, 610 B.R.
 at 371 n.11.

        The Court follows the Styerwalt result again. Based upon a plain reading of
 Section 101(10A), the Personal Injury Funds were not received by the Debtors during the
 CMI lookback period. So, they are not part of the Debtors’ CMI. Form 122C-1 is based
 upon the CMI lookback period too. There was no requirement that the Debtors list the
 Personal Injury Funds as CMI on Form 122C-1. It follows that the Debtors did not need to
 include the Personal Injury Funds as part of “disposable income” on Form 122C-2 either.
 The Court recognizes that its conclusion on the timing issue is somewhat anomalous.
 However, Congress could quite easily have defined CMI based upon a debtor’s gross
 income for the six-month period ending on the bankruptcy petition date, but did not do so.
 Instead, Congress elected to end the CMI period on the last day of the month preceding
 the bankruptcy petition date. So, Congress created the CMI-gap. It is not the Court’s role
 to change or “fix” the statutory scheme even if the result seems strange. Accordingly, the
 Court concludes that the Debtors properly calculated their CMI and “disposable income”
 on Forms 122C-1 and 122C-2 despite the odd timing.

        2.      The Adjustments Issue.

        Per Lanning, “projected disposable income” generally is the same as “disposable
 income” under Section 1325(b)(2) and as listed on Form 122C-2. Lanning, 560 U.S. at
 519. In this case, the Debtors correctly calculated their initial “disposable income” on
 Form 122C-2 as $1,974.00 (which amount did not include the Personal Injury Funds
 because they were received outside the CMI period). (Docket No. 76.) Usually, “nothing
 more is required.” Lanning, 560 U.S. at 519. However, “in unusual cases” a court should
 “go further and take into account other known or virtually certain information about the
 debtor’s future income or expenses.” Id. (emphasis added).



 7
        The Court’s conclusion ignores for the moment that the Personal Injury Funds are exempt under
 COLO. REV. STAT. § 13-54-102(1)(n). The Court leaves the exemption issue for later.

                                                   13
Case:20-13871-TBM Doc#:80 Filed:03/26/21          Entered:03/26/21 13:44:01 Page14 of 23


              a.     The Agreed Lanning Adjustments.

         Both the Chapter 13 Trustee and the Debtors agree that this is an “unusual case[ ]”
 in which some Lanning adjustments are necessary and appropriate. The Debtors have
 suffered a decline in income and an increase in expenses since they filed for bankruptcy
 protection. On their most-recent Form 122C-2, they identified the following changes: (1)
 a decline in income of $288.79 based upon a change in employment; (2) an increase in
 tax withholding expense of $322.78 based upon a change in employment; (3) an increase
 in health insurance expense of $460.35 based upon a change in employment; and (4) an
 increase in retirement deduction expense of $320.00 based upon a change in
 employment. (Docket No. 76.) Summing such amounts yields $1,391.92. All of the
 foregoing changes occurred post-petition in July or September 2020. (Id.) The Debtors
 propose that their “projected disposable income” should be computed by using the $1,974
 identified as their “disposable income” on their Form 122C-2 and then subtracting the
 $1,391.92 in Lanning adjustments, resulting in “projected disposable income” of $582.08.
 Importantly, the Chapter 13 Trustee accepts and agrees with all the Lanning adjustments
 proposed by the Debtors. Accordingly, the Court accepts such agreed adjustments.

              b.     The Contested Lanning Adjustment.

         So far, so good. But, the Chapter 13 Trustee insists on one more major
 adjustment, asserting that the change is “known or virtually certain.” He demands that the
 $46,595.45 in Personal Injury Funds received on June 1, 2020 — during the five-day
 CMI-gap period — should also somehow be included as part of “projected disposable
 income.” However, he does not explain exactly how it should be included, leaving the
 Court to imagine the possibilities. If the $46,595.45 were to be counted as additional
 income and then averaged over six months (using the same method as calculation of CMI
 and “disposable income”), that addition would result in a dramatic increase of $7,765.90
 per month (i.e., $46,595.45 ÷ 6 = $7,765.90) in “disposable income.” So, instead of
 $582.08 in monthly “projected disposable income” based upon the agreed Form 122C-2
 “disposable income” and the Lanning adjustment above, that figure would suddenly
 skyrocket to $8,347.98 per month as the new monthly “projected disposable income.”
 Both the Debtors and the Chapter 13 Trustee concur that the Debtors have absolutely no
 way to pay such monthly amount to general unsecured creditors during the entire 60-
 month period of the Debtors’ Third Chapter 13 Plan. The Chapter 13 Trustee has vaguely
 hinted at other possible alternative ways that the Debtors might be forced to commit the
 $46,595.45 in Personal Injury Funds. For example, rather than using the statutory CMI
 and “disposable income” method, perhaps the Chapter 13 Trustee wants the Debtors to
 split the $46,595.45 up over the 60-month term of the Debtors’ Third Chapter 13 Plan. Or
 maybe the Chapter 13 Trustee desires that the Debtors be forced to pay $46,595.45 in a
 lump sum at confirmation of the Third Chapter 13 Plan. How the Chapter 13 Trustee’s
 position would actually play out is a bit of a mystery.

        Perhaps recognizing the difficulties, the Chapter 13 Trustee concedes that only the
 “net” amount of the Personal Injury Funds left after payment of the Debtors’ anticipated
 future medical expenses should be included in the “projected disposable income”
 calculus. (Docket No. 66.) After all, the Debtors stated that the Personal Injury Funds


                                             14
Case:20-13871-TBM Doc#:80 Filed:03/26/21           Entered:03/26/21 13:44:01 Page15 of 23


 were “designated for future medical expenses related to injuries from a motor vehicle
 accident.” (Docket No. 1.) According to the Chapter 13 Trustee, determining the Debtors’
 anticipated future medical expenses would require a further evidentiary hearing.

        For their part, the Debtors contend that the Personal Injury Funds need not be
 committed (in part or in whole) as “projected disposable income” under the Chapter 13
 Plan. They contend that the Personal Injury Funds “are not a future source of income.”
 (Docket No. 41 at 11.) The implication is that the Personal Injury Funds (which were
 received pre-bankruptcy) are simply an asset in a Chapter 13 case.

               c.     The Personal Injury Funds Need Not Be Used To Adjust
                      “Projected Disposable Income.”

        The Court appreciates the Chapter 13 Trustee’s role in trying to make sure that the
 Debtors pay what they are obligated to pay under the Bankruptcy Code for the benefit of
 creditors. However, the Court concludes that the Debtors are not obligated to commit the
 Personal Injury Funds as “projected disposable income” in order to confirm their Third
 Chapter 13 Plan.

       The Court’s conclusion is mandated by the statutory framework. Under Section
 1322(a)(1), a Chapter 13 plan must:

               provide for the submission of all or such portion of future
               earnings or other future income of the debtor to the
               supervision and control of the trustee as is necessary for the
               execution of the plan.

 11 U.S.C. § 1322(a)(1) (emphasis added). Notably, Congress used the word “future”
 twice.

          When construing a statute, the Court employs a fair reading method that dictates
 the primacy of the statutory text. The inquiry must center on the “language of the statute
 itself.” Ransom v. FIA Card Servs., N.A., 562 U.S. 61, 69 (2011) (quoting U.S. v. Ron
 Pair Enters., Inc., 489 U.S. 235, 241 (1989)). The starting place is the “plain” or “ordinary”
 meaning of the text. Clark v. Rameker, 573 U.S. 122, 126-27 (2014); Lanning, 560 U.S.
 at 513. And, the Court’s duty is “to give effect, if possible, to every clause and word of a
 statute.” U.S. v. Menasche, 348 U.S. 528, 538-39 (1955) (quoting Montclair Twp. v.
 Ramsdell, 107 U.S. 147, 152 (1883)); Lowe v. SEC., 472 U.S. 181, 207 n.53 (1985)
 (“[W]e must give effect to every word that Congress used in the statute.”).

        For this Court, the ordinary meaning of the word “future” is quite plain. It means
 something that has not yet occurred. According to the Supreme Court, dictionaries can
 help determine the ordinary meaning of words and phrases contained in the Bankruptcy
 Code. Chicago v. Fulton, 141 S. Ct. 585, 590 (2021) (using dictionaries to define words
 “act” and “exercise” in Bankruptcy Code); Lamar, Archer & Cofrin, LLP v. Appling, 138 S.
 Ct. 1752, 1759 (2018) (using dictionaries to define words “statement” and “respecting” in
 Bankruptcy Code); Baker Botts L.L.P. v. ASARCO LLC, 576 U.S. 121, 128 (2015) (using


                                              15
Case:20-13871-TBM Doc#:80 Filed:03/26/21                 Entered:03/26/21 13:44:01 Page16 of 23


 dictionaries to define word “services” in Bankruptcy Code); Clark, 573 U.S. at 127 (using
 dictionaries to define words “retirement” and “funds” in Bankruptcy Code); Ransom, 562
 U.S. at 69 (using dictionaries to define word “applicable” in Bankruptcy Code). One of
 the more prominent and popular United States dictionaries frequently referenced by the
 Supreme Court as authoritative defines “future” as “that is to be; still to come; what is
 going to happen.” WEBSTER’S THIRD NEW INT’L DICTIONARY 926 (G. & C. Merriam Co.
 1968). Other definitions of “future” are similar. AMERICAN HERITAGE DICTIONARY OF THE
 ENGLISH LANGUAGE 714 (Houghton Mifflin Harcourt 5th ed. 2011) (“future” means “the
 indefinite time to come; something that will happen in time to come; a prospective or
 expected condition”). There is no dispute that the Personal Injury Funds were received
 pre-petition, in the past. As such, they cannot fit within the definition of “future earnings”
 or “future income” at all. Instead, the Personal Injury Funds are a pre-petition asset of the
 Debtors. Generally, in Chapter 13 bankruptcy, debtors are permitted to retain their pre-
 petition assets so long as they commit to pay creditors out of future income and meet all
 the requirements of Section 1325. See Viegelahn, 135 S. Ct. at 1835 (Bankruptcy Code
 “allows a debtor to retain his property if he proposes, and gains court confirmation of, a
 plan to repay his debts over a three- to five-year period.”).

        Section 1325(b)(1) confirms the foregoing as well. If there is an objection to
 confirmation filed by “the trustee or the holder of an allowed unsecured claim,” then the
 Court may not approve a contested Chapter 13 plan unless

                 the plan provides that all of the debtor’s projected disposable
                 income to be received in the applicable commitment period
                 beginning on the date that the first payment is due under the
                 plan will be applied to make payments to unsecured creditors
                 under the plan.

 11 U.S.C. § 1325(b)(1)(B). The word “projected” in the phrase “projected disposable
 income” in Section 1325(b)(1)(B) is future-oriented, just like Section 1322(a)(1). See
 Lanning, 560 U.S. at 517-19. The term “applicable commitment period” also is a post-
 bankruptcy concept that “strongly favors the forward-looking approach.” Id. at 517.
 Under the statutory definitions of “disposable income” and “current monthly income,” the
 Debtors were obligated to “use past occurrences as a starting point” for determining
 “projected disposable income.” Lanning, 560 U.S. at 520. And, the Debtors did so. They
 followed the statutory requirements exactly and ended up with “disposable income” and
 “current monthly income” on Forms 122C-1 and 122C-2 which did not include the
 Personal Injury Funds. After the agreed Lanning adjustments, the Debtors’ “projected
 disposable income” is just $582.08. And, because the Personal Injury Funds were
 received pre-petition, they do not constitute a “projection” of additional funds to be
 received by the Debtors in the future.8

 8
         The Chapter 13 Trustee makes another temporal assertion that deserves short mention. He states:
 “While the [Chapter 13] Trustee cannot force the Debtors to spend the [Personal Injury] funds, the minute
 they do so, any of the funds become part of their income. The very action of using the funds for any
 expenses causes the funds be become part of the pool used to support the Debtors and thus relevant to the
 overall monies available for the payment of creditors.” (Docket No. 45 at 3.) This is an odd argument that
 probably is directed primarily toward the exemption issue. However, the Court rejects it in the context of

                                                    16
Case:20-13871-TBM Doc#:80 Filed:03/26/21                     Entered:03/26/21 13:44:01 Page17 of 23




        Binding appellate precedent makes the same point. The Supreme Court has
 instructed courts to assess “projected disposable income” by starting with “disposable
 income” on Form 122C-2 and then, “only in unusual cases . . . go[ing] further and tak[ing]
 into account other known or virtually certain information about the debtor’s future income
 or expenses.” Lanning, 560 U.S. at 519 (emphasis added). Again, the focus is on the
 “future.” Adjustments may be required, but only for changes in the Debtors’ “future
 income or expenses.” And, such changes need to be “known or virtually certain” at the
 time of Chapter 13 plan confirmation. Applying Lanning to the Personal Injury Funds, it is
 obvious that the amount of the Personal Injury Funds is “known or virtually certain.” But
 that says nothing at all about the Debtors’ “future income or expenses.” So, the Personal
 Injury Funds are not “projected disposable income.”

        The Court cannot legislate and just make up a new requirement for confirmation of
 Chapter 13 plans. If a debtor is proposing to commit “all projected disposable income” to
 a Chapter 13 plan (and all other Section 1325(a) requirements are met), the Court, which
 has no authority to impose yet another demand on debtors, cannot deny confirmation.
 See Baker Botts, 576 U.S. at 134 (the Supreme Court “lack[s] the authority to rewrite the
 statute” even if it wishes for a different policy result). Under our constitutional framework,
 any new Chapter 13 confirmation requirements must be passed by Congress. If
 Congress wished to require Chapter 13 debtors to pony up some of their assets in
 addition to their “projected disposable income,” Congress could have done so easily.9

        But there is still another way to look at all this. Suppose that the Personal Injury
 Funds had been received by the debtor a day earlier on May 31, 2020. Under those
 circumstances (and leaving aside the exemption issue for the moment), Sections
 101(10A), 1325(b)(1)(B), and 1325(b)(2) would have mandated that the Personal Injury
 Funds be added to the Debtors’ other income during the CMI period: December 1, 2019
 to May 31, 2020. Then, the Debtors’ “disposable income” would have been inflated by
 $7,765.90 per month (i.e., $46,595.45 ÷ 6 = $7,765.90). So, instead of $582.08 in
 “projected disposable income” based upon the agreed Form 122C-2 “disposable income”
 and the Lanning adjustment above, that figure would suddenly have jumped to $8,347.98
 per month. It is undisputed that the Debtors could not pay that amount.




 “projected disposable income.” The Debtors can only receive the same income once. They received the
 Personal Injury Funds pre-bankruptcy on June 1, 2020. That is when they got the “income” (albeit such
 income did not qualify as CMI or “disposable income” under Sections 101(10A), 1325(b)(1)(B), and
 1325(b)(2)). If the Debtors choose to spend the Personal Injury Funds in the future (which is their right), the
 use of the income they already received last year does not somehow convert the same money into new
 income. That is rather obvious. And, the Chapter 13 Trustee cites no authority holding otherwise.
 9
          The grand Chapter 13 bargain is that debtors generally may keep their assets while committing to
 pay future income to creditors. However, there are limits. Under Section 1325(a)(4), the Debtors must
 show that “the value . . . of property to be distributed under the plan on account of each allowed unsecured
 claim is not less than the amount that would be paid on such claim if the estate of the debtor were liquidated
 under chapter 7 of this title on such date . . . .” This is often referred to as the “best interest of creditors”
 test. In this case, it appears that the Debtors satisfy the Section 1325(a)(4) requirement especially since
 the Personal Injury Funds are exempt.

                                                       17
Case:20-13871-TBM Doc#:80 Filed:03/26/21                  Entered:03/26/21 13:44:01 Page18 of 23


        The foregoing scenario is similar to the facts of Lanning. The Lanning debtor
 received a large “one-time buyout”10 during the CMI period prior to the bankruptcy filing.
 That resulted in the debtor’s “disposable income” being inflated. There was “no dispute
 that respondent [the debtor] would in fact receive far less than” the inflated “disposable
 income” calculation yielded throughout the Chapter 13 plan term. Lanning, 560 U.S. at
 517-18. The Supreme Court rejected a mechanical approach and instead focused on the
 future. It was “known or virtually certain” that the Lanning debtor would not receive the
 “one-time buyout” again. So, her “projected disposable income” properly could be
 adjusted to take the “one-time buyout” out of the equation. In the end, the Lanning debtor
 was able to confirm her Chapter 13 plan without including the “one-time buyout” in the
 mix. As applied to this case, Lanning dictates that even if the “one-time” Personal Injury
 Funds were part of “disposable income” under Sections 101(10A), 1325(b)(1)(B), and
 1325(b)(2)(B), they still should not be included for purposes of “projected disposable
 income” because such approach would produce “senseless results” (i.e., requiring the
 Debtors to pay into their plan $8,347.98 per month, an amount they cannot afford to pay).
 See Lanning, 560 U.S. at 520.

         Notably, the Chapter 13 Trustee has come up with almost no legal authority
 supporting his position that a pre-petition asset outside of the CMI period must be given
 over to creditors. He claims that “turnover of liquid pre-petition assets proves illusive in
 case law” because Chapter 13 cases with “large sums of cash on hand” are “not common
 practice . . . .” Maybe. This case does seem quite unique. However, that is not a cogent
 reason why the Debtors must “turnover” their assets in addition to paying all their
 “projected disposable income.” In fact, other than Lanning, 560 U.S. at 505, the most
 analogous decision cited by both the Chapter 13 Trustee and the Debtors comes out
 against the Chapter 13 Trustee’s position: In re Mobley, 2011 WL 6812551 (E.D. Mich.
 Dec. 1, 2011).11 In Mobley, the debtor received $28,020.00 from a “personal injury
 settlement” about a month before the debtor filed for Chapter 13 bankruptcy protection.
 Id. at *1. When she filed for bankruptcy, the debtor still had about $20,000.00 in a bank
 account which she claimed as exempt. Similar to the Debtors here, the Mobley debtor
 proposed a Chapter 13 plan without committing any of the “personal injury settlement”
 funds to payment of creditors. The Chapter 13 trustee objected for failure to include such
 funds as “disposable income.” Id. The Mobley court, quoting In re Brumm, 344 B.R. 795,
 802-03 (Bankr. N.D. W.Va. 2006), noted that “[t]he source of future [Chapter 13] plan
 payments is the debtor’s future earnings or other future income . . . and the debtor is not
 required to commit pre-petition property to the repayment of pre-petition debts.” Mobley,
 2011 WL 6812551, at *2. Although the Mobley court did not mention Lanning, 560 U.S.
 505, and did not explain all its rationale, the court ended up determining that the pre-
 petition “personal injury settlement” funds were not “disposable income” because
 “disposable income does not include prepetition property or its proceeds.” Id. at *2
 (quoting McDonald v. Burgie (In re Burgie), 239 B.R. 406, 410 (9th Cir. BAP 1999)). So,


 10
         Many cases characterize Lanning as involving a “one time [pre-petition] bonus.” See In re Arndt,
 2017 WL 5164141, at *26 n.30 (Bankr. N.D. Ohio Nov. 6, 2017); In re Paliev, 2012 WL 3564031, at *3
 (Bankr. E.D. Va. Aug. 17, 2012).
 11
         Of course, the Chapter 13 Trustee has referred to many other cases concerning post-petition
 assets and income. (Docket No. 45.) But that is a different thing altogether.

                                                     18
Case:20-13871-TBM Doc#:80 Filed:03/26/21          Entered:03/26/21 13:44:01 Page19 of 23


 the holding of the case with the most analogous fact pattern about personal injury
 settlement funds received pre-petition is contrary to the Chapter 13 Trustee’s argument.

        In the end, the Debtors are obligated to commit all of their “’projected disposable
 income’ to be received in the applicable commitment period . . . [toward] payments to
 unsecured creditors under the plan.” 11 U.S.C. § 1325(b)(1)(B). The Debtors met their
 burden to show that their “projected disposable income” is $582.08 per month. So, they
 are required to pay unsecured creditors no less than $582.08 per month for 60 months.
 That tallies to $34,924.80. In the Third Chapter 13 Plan, the Debtors propose to pay
 unsecured creditors slightly more: $34,937.89. So, the Debtors’ have established that the
 Third Chapter 13 Plan satisfies the requirements of Sections 101(10A), 1325(b)(1)(B),
 and 1325(b)(2).

       3.     The Exemption Issue.

        The Debtors also have argued that the Personal Injury Funds need not be included
 as part of “projected disposable income” pursuant to Sections 101(10A), 1325(b)(1)(B),
 and 1325(b)(2) because the Personal Injury Funds are exempt under COLO. REV. STAT. §
 13-54-102(1)(n). This is another difficult legal issue over which some Bankruptcy Courts
 are divided. The Debtors and the Chapter 13 Trustee dedicated most of their legal
 briefing to the exemption issue. Last year, another division of the Court issued a cogent
 decision on the topic: In re Adamson, 615 B.R. 303 (Bankr. D. Colo. 2020) (Rosania,
 B.J.).

        However, given the Court’s disposition above, there is no need for the Court to
 wade into the debate over “projected disposable income” and exemptions. It is enough
 that the Court already has determined on other grounds that the Personal Injury Funds
 need not be included as part of “projected disposable income.” In the exercise of judicial
 discretion and economy, the Court declines to rule on the exemption issue raised by the
 Debtors.

 C.    The Good Faith Objection.

        The Chapter 13 Trustee’s only remaining substantive objection is that the Debtor
 has not proposed the Third Chapter 13 Plan in good faith under Section 1325(a)(3), which
 imposes a confirmation requirement that “the plan has been proposed in good faith and
 not by any means forbidden by law.” The Chapter 13 Trustee’s good faith argument
 again focuses on the Personal Injury Funds. He contends that the Debtors’ Third Chapter
 13 Plan was not proposed in good faith because the Debtors are not proposing to pay any
 of the Personal Injury Funds to creditors. (Docket No. 40 at 1) (“The Debtors have the
 potential to pay substantially more to their creditors by agreeing to commit these
 [Personal Injury] funds to their Chapter 13 Plan, but they elect not to do so.”).

         Congress did not define the term “good faith” in Section 1325(a)(3). However,
 within the jurisdiction of the Tenth Circuit Court of Appeals, the seminal appellate
 precedent on the good faith requirement for plan confirmation in Chapter 13 is: Flygare v.
 Boulden, 709 F.2d 1344 (10th Cir. 1983). In Flygare, the Tenth Circuit Court of Appeals
 announced a “totality of the circumstances” approach in which:

                                             19
Case:20-13871-TBM Doc#:80 Filed:03/26/21          Entered:03/26/21 13:44:01 Page20 of 23




              The bankruptcy court must utilize its fact-finding expertise and
              judge each case on its own facts after considering all the
              circumstances of the case. If, after weighing all the facts and
              circumstances, the plan is determined to constitute an abuse
              of the provisions, purpose or spirit of Chapter 13, confirmation
              must be denied.

 709 F.2d at 1347 (quoting U.S. v. Estus (In re Estus), 695 F.2d 311, 316-17 (8th Cir.
 1982)). The Tenth Circuit adopted a list of eleven factors to be considered in the good
 faith analysis:

              (1) the amount of the proposed payments and the amount of
              the debtor's surplus;

              (2) the debtor's employment history, ability to earn and
              likelihood of future increases in income;

              (3) the probable or expected duration of the plan;

              (4) the accuracy of the plan's statements of the debts,
              expenses and percentage repayment of unsecured debt and
              whether any inaccuracies are an attempt to mislead the court;

              (5) the extent of preferential treatment between classes of
              creditors;

              (6) the extent to which secured claims are modified;

              (7) the type of debt sought to be discharged and whether any
              such debt is non-dischargeable in Chapter 7;

              (8) the existence of special circumstances such as inordinate
              medical expenses;

              (9) the frequency with which the debtor has sought relief under
              the Bankruptcy Reform Act;

              (10) the motivation and sincerity of the debtor in seeking
              Chapter 13 relief; and

              (11) the burden which the plan’s administration would place
              upon the trustee.

 Id. at 1347-48 (quoting Estus, 695 F.2d at 317); see also Mason v. Young (In re Young),
 237 F.3d 1168, 1174-75 (10th Cir. 2001) (reconfirming Flygare factors for good-faith
 evaluation); Robinson v. Tenantry (In re Robinson), 987 F.2d 665, 668 (10th Cir. 1993)
 (same); Pioneer Bank v. Rasmussen (In re Rasmussen), 888 F.2d 703, 704 (10th Cir.
 1989) (same). The Flygare list is “not exhaustive, and the weight given each factor will

                                             20
Case:20-13871-TBM Doc#:80 Filed:03/26/21          Entered:03/26/21 13:44:01 Page21 of 23


 necessarily vary with the facts and circumstances of each case.” Flygare, 709 F.2d at
 1348.

         “The good faith determination is made on a case-by-case basis considering the
 totality of the circumstances. Anderson v. Cranmer (In re Cranmer), 697 F.3d 1314,
 1318-19 (10th Cir. 2012) (citing Flygare, 709 F.2d at 1347). Both parties agree that
 Flygare is applicable here. The Flygare decision pre-dates 2005 changes to the
 Bankruptcy Code — including to Sections 1325(b)(1)(B) and 1325(b)(2) — made by the
 Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Pub. L. No. 109-8,
 119 Stat. 23 (2005) (“BAPCPA”). However, even post-BAPCPA, the Tenth Circuit has
 confirmed the vitality of Flygare. The key post-BAPCPA decision is Cranmer, 697 F.3d
 1314.

         In Cranmer, the debtor presented a Chapter 13 plan based upon the exclusion of
 Social Security income (“SSI”) from the projected disposable income calculation. The
 Chapter 13 trustee objected to confirmation on two grounds: (1) failure to commit all
 projected disposable income under Section 1325(b)(1); and (2) lack of good faith under
 Section 1325(a)(3). The bankruptcy court “concluded SSI must be included in the
 projected disposable income calculation and that [the debtor’s] failure to do so showed he
 did not propose his plan in good faith.” Id. at 1316. Thus, the bankruptcy court denied
 confirmation. The district court reversed and held that “SSI need not be included in the
 projected disposable income calculation and failure to include it did not show . . . bad
 faith.” Id.

        On further appeal, the Tenth Circuit sided with the district court and determined
 that SSI need not be included in the projected disposable income calculation. With
 respect to the Chapter 13 Trustee’s good faith objection, the appellate panel endorsed
 Flygare and instructed:

              The good faith determination is made on a case-by-case basis
              considering the totality of the circumstances. Flygare v.
              Boulden, 709 F.2d 1344, 1347 (10th Cir. 1983). In evaluating
              a debtor’s good faith, courts should consider eleven non-
              exclusive factors [from Flygare] as well as any other relevant
              circumstances.

 Id. at 1318-19. However, after listing the Flygare factors, the Tenth Circuit recognized a
 “more narrow focus” for “good faith” inquiries post-BAPCPA. The appellate court stated:

              Since Flygare was decided, however, the Bankruptcy Code
              was amended to include 11 U.S.C. § 1325(b). . . . Section
              1325(b)’s “‘ability to pay’ criteria subsumes most of the Estus
              factors” and, therefore, the good faith inquiry now “has a more
              narrow focus.” . . . A bankruptcy court must consider “factors
              such as whether the debtor has stated his debts and expenses
              accurately; whether he has made any fraudulent



                                             21
Case:20-13871-TBM Doc#:80 Filed:03/26/21                    Entered:03/26/21 13:44:01 Page22 of 23


                 misrepresentation to mislead the bankruptcy court; or whether
                 he has unfairly manipulated the Bankruptcy Code.”

 Id. at 1319 n.5 (quoting Educ. Assistance Corp. v. Zellner, 827 F.2d 1222, 1227 (8th Cir.
 1987)). Turning to the facts in Cranmer, the Tenth Circuit rejected the Chapter 13
 trustee’s good faith objection, holding: “When a Chapter 13 debtor calculates his
 repayment plan payments exactly as the Bankruptcy Code and the Social Security Act
 allow him to, and thereby excludes SSI, that exclusion cannot constitute a lack of good
 faith.” Id. at 1319.

        With respect to the Cranmer factors, in this case, the Debtors stated their material
 debts and expenses accurately in their Statement of Financial Affairs and Schedules.
 The Chapter 13 Trustee has not argued that the Debtors made any fraudulent
 misrepresentation to mislead the Court. They have not. Instead, the Court finds, based
 on the record, that the Debtors have been forthcoming and honest. Finally, the Debtors
 have not unfairly manipulated the Bankruptcy Code.12 The Chapter 13 Trustee relies on
 his “projected disposable income” objections to negate the Debtors’ good faith. He insists
 that the Debtors must give their Personal Injury Funds to creditors because “[t]he guiding
 policy behind BAPCPA is that those who can afford to pay, do pay their creditors.”
 (Docket No. 40 at 5) (citing Ransom, 562 U.S. at 64).

        However, the Court already has ruled in favor of the Debtors on the Personal Injury
 Funds Objection and determined that the Debtors’ Third Chapter 13 Plan meets the
 requirements of Sections 101(10A), 1325(b)(1)(B), and 1325(b)(2) for commitment of all
 “projected disposable income.” Nothing more is necessary. See Cranmer, 697 F.3d at
 1319. And, even if the general creditor-friendly policy behind BAPCPA was to have
 Chapter 13 debtors pay creditors more than prior to BAPCPA, that does not mean that
 such policy trumps the text of the Bankruptcy Code. The Debtors simply are not required
 to pay more (as a sort of additional contribution or gift for creditors) than what the
 Bankruptcy Code mandates. The Debtors need only commit all their “projected
 disposable income.” Since they propose to do exactly that, the Debtors have met their
 burden of showing that the Third Chapter 13 Plan was proposed in good faith under
 Section 1325(a)(3).

 D.      The Discrepancy Objection.

         The Chapter 13 Trustee’s Discrepancy Objection is not really substantive. Instead,
 it is based upon what appears to be a typographical error. There is a discrepancy

 12
          The timing of the Debtors’ filing of their bankruptcy petition and the receipt of the Personal Injury
 Funds is interesting. The Debtors received the Personal Injury Funds outside of the six-month period for
 calculating CMI. Then they filed their bankruptcy case and claimed an exemption in those monies. It is
 certainly possible that the Debtors planned their filing around the CMI-gap to preserve the exempt funds.
 Such planning might merit additional scrutiny. But there was no evidence of such planning or any wrongful
 conduct. And, even if the Debtors had done so, in the absence of other evidence, the Tenth Circuit in
 Cranmer instructs: “When a Chapter 13 debtor calculates his repayment plan payments exactly as the
 Bankruptcy Code . . . allow[s] him to, and thereby [properly] excludes [income that may be excluded] that
 exclusion cannot constitute a lack of good faith.” Cranmer, 697 F.3d. at 1319.


                                                       22
Case:20-13871-TBM Doc#:80 Filed:03/26/21         Entered:03/26/21 13:44:01 Page23 of 23


 regarding payments to general unsecured creditors. In Section 3.1D of the Third Chapter
 13 Plan, the Debtors state that they propose to pay general unsecured creditors
 $26,937.89. But in Section 3.2C of the Third Chapter 13 Plan, the Debtors indicate they
 will actually pay unsecured creditors $34,937.89. The Court understands that the first
 number is an error and the Debtors really propose to pay $34,937.89 to general
 unsecured creditors. However, the Discrepancy Objection is valid and the Debtors need
 to amend the Third Chapter 13 Plan to fix the problem.

                                   V.    Conclusion.

        The Court has ruled on the Personal Injury Funds Objection and the Good Faith
 Objection overruling the Chapter 13 Trustee’s position. There remains only a minor
 impediment to confirmation. The Debtors’ Third Chapter 13 Plan contains some minor
 typographical discrepancies as noted in the Discrepancy Objection. The Discrepancy
 Objection is valid but can be easily cured.

       IT IS, THEREFORE, ORDERED:

       1.     The Chapter 13 Trustee’s Personal Injury Funds Objection and Good Faith
              Objection are OVERRULED. The Chapter 13 Trustee Discrepancy
              Objection is SUSTAINED.

       2.     The Debtors’ Third Chapter 13 Plan (Docket No. 64) is DENIED as
              unconfirmable in its current form.

       3.     By separate Order, the Court shall set a new schedule for the Debtor to
              submit an amended Plan conforming with terms of this Opinion and Order
              and curing the Discrepancy Objection.

       DATED this 26th day of March 2021.

                                                 BY THE COURT:



                                                 Thomas B. McNamara,
                                                 United States Bankruptcy Judge




                                            23
